Citation Nr: 0532347	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03- 31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a mental disorder, 
including schizophrenic reaction, undifferentiated type and 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty from February 1951 to January 
1954, including combat service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Having considered the appellant's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.  


FINDINGS OF FACT

1.  Evidence obtained since the June 1999 and final denial of 
service connection for PTSD bears directly and substantially 
upon the specific matter under consideration; is neither 
cumulative nor redundant; and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.

2.  The appellant is a veteran of combat.

3.  PTSD was incurred as a result of active military service.


CONCLUSIONS OF LAW

1.  The criteria for the reopening of the claim denied by 
Board decision in June 1999 are met.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2001).

2.  The criteria for the establishment of service connection 
for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for a psychiatric disorder, last denied by 
the Board in June 1999 on the basis that he did not have a 
diagnosis of post-traumatic stress disorder.  Having reviewed 
the evidence of record in light of the appellant's 
contentions and the applicable law, the Board presently 
reopens the claim and grants service connection for PTSD.

Reopening of the Claim

When this matter was last before the Board in June 1999, 
evidence was of record indicating that the appellant received 
the Combat Infantryman's Badge, for service rendered in 
combat operations during the Korean War.  Thus, it was then 
of record that the appellant is a veteran of combat, and 
entitled to the presumptive provisions of 38 U.S.C.A § 
1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b).

Although the Board then found that the appellant's claim was 
well grounded under then-applicable law, the preponderance of 
the evidence was against the claim - specifically, it was not 
shown that the appellant had a "clear diagnosis" of PTSD, 
then required by applicable regulation.  See 38 C.F.R. § 
3.304(f) (1999) (Requiring that entitlement to service 
connection for PTSD included medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in- service 
stressor.).  

The Board specifically rejected a diagnosis of PTSD rendered 
by Vargas Villaneuva, M.D., reported in letters dated in 
November 1995 and October 1997.  The Board instead relied 
upon the findings of a March 1996 VA examination which 
diagnosed the appellant as having vascular dementia with 
extreme anxiety, with chronic undifferentiated schizophrenia 
by history.  At this juncture, the Board presently notes that 
the March 1996 VA examiner did not specifically find that the 
appellant did not have PTSD.  

In general, Board decisions are final.  See 38 U.S.C.A. 7104; 
38 C.F.R. 20.1100. A final decision cannot be reopened unless 
new and material evidence is presented. Pursuant to 38 
U.S.C.A. 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim. Knightly v. Brown, 6 Vet. App. 
200 (1994); Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  If the claim is reopened upon the receipt of new and 
material evidence, its merits are decided on a de novo basis.  
38 U.S.C.A. § 5108.

Although there has been a regulatory change with respect to 
the definition of "new and material evidence," the 
appellant filed his petition to reopen his claim in May 2000, 
by the submission of a non-VA psychiatric report.  The 
revised regulation  applies to claims made on or after August 
29, 2001, and is therefore not applicable to this matter. 38 
C.F.R. § 3.156(a). 

Under the law applicable to this matter, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim. There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  38 U.S.C.A. § 
5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  However, upon the reopening 
of a claim, the presumption of credibility is no longer 
accorded, absent other presumptive provisions of law, and VA 
must undertake an assessment of the probative value of the 
newly submitted evidence in light of all other evidence of 
record.  See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In order to reopen his claim, the appellant has proffered a 
May 2000 report authored by C. Vargas, M.D., who diagnosed 
the appellant with "chronic PTSD."  Because the report (1) 
was not previously of record, and; (2) represents a diagnosis 
of PTSD authored by a competent source and is presumed 
credible - it bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

New and material evidence having been presented, the claim is 
reopened.  


The Merits of the Claim

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

With regard to PTSD, the current law provides that requisite 
for a grant of service connection is medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2005).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In this matter, there has been no evidence to alter the fact 
that the appellant is a veteran of combat.  Thus, his account 
of claimed stressors is presumed credible, throughout 
adjudication of this matter.

As noted, in May 2000, the appellant submitted a 
contemporaneously dated report authored by C. Vargas, M.D., a 
psychiatrist, who reported that the appellant had PTSD.  In 
contrast, a September 2001 report by two VA psychiatrists 
reflects a diagnosis of vascular dementia with extreme 
anxiety and schizophrenia by history, and rules out a 
diagnosis of PTSD.

The Board must therefore evaluate the medical evidence and 
determine its probative value upon the bases of relevant 
criteria.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  The Board observes in this regard 
that although the Court has specifically rejected the 
"treating physician rule," the Board is obligated to 
consider and articulate reasons or bases for its evaluation 
of a treating physician.  See Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  

Both the report of the VA examiners, and that of Dr. Vargas, 
appear to be based upon a comprehensive review of the claims 
folder.  They both note that the appellant was first 
diagnosed as having a psychogenic genito-urinary reaction 
shortly before the end of his military service, and that he 
is a combat veteran.  However, the VA examiners do not 
comment upon the appellant's history of irritability, 
anxiety, various nightmares, hypervigilance, isolation from 
community and family and insomnia, otherwise shown in the 
record.  

It is also apparent that Dr. Vargas has a long-familiarity 
with the appellant's history, dating back to 1995 when the 
appellant first sought treatment.  The physician recounted at 
least 19 separate visits by the appellant.  It is 
particularly noteworthy in this regard that Dr. Vargas' name 
does not appear in the claims folder prior to receipt of the 
May 2000 petition to reopen.  Such is suggestive that as 
fully as 10 years ago, the appellant was consulting Dr. 
Vargas not with a view towards obtaining VA compensation 
benefits (which by itself would not diminish its probative 
value), but instead was being treated by Dr. Vargas to 
alleviate  psychiatric symptoms.  The Board has examined the 
September 2001 examination, and its only fundamental 
difference is the ultimate diagnosis rendered.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

New and material evidence having been presented, the claim of 
service connection for PTSD is reopened.  

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.
 



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


